Citation Nr: 0605831	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-05 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to the service connected left ankle 
disability.  

2.  Entitlement to service connection for a left knee 
disability, secondary to the service connected left ankle 
disability.  

3.  Entitlement to service connection for a right knee 
disability, secondary to the service connected left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
September 2004 when they were remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2005, additional evidence in the form of VA 
medical records was received at the Board.  The last 
supplemental statement of the case of record was dated in 
June 2005.  A letter dated in January 2006, was sent from the 
Board to the appellant informing the veteran of the need to 
submit a waiver for the Board to consider the evidence 
without prior review by the RO.  The veteran did not respond 
to the Board's request for a waiver.  The Board finds that a 
remand is required to afford the veteran a supplemental 
statement of the case which discusses this additional 
evidence.  This is necessary in view of the absence of any 
written waiver from the veteran waiving initial review of 
this evidence by the RO.  See Disabled American Veterans v. 
Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the additional evidence, and 
determine if any of the benefits sought 
can be granted.  The veteran and his 
representative should then furnished an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the last supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


